 INTERNATIONAL UNION OF OPERATING ENGINEERS, LOC. 701InternationalUnion of Operating Engineers, LocalNo. 701,AFL-CIO and Oregon-Columbia Chap-ter,The Associated General Contractors of Ameri-ca, Inc.Case 36-CE-9January 17, 1975DECISION AND ORDERBY ACTING CHAIRMAN FANNING ANDMEMBERSKENNEDY AND PENELLOUpon a charge filed on July 18, 1974, by Oregon-Columbia Chapter, the Associated General Contrac-torsof America, Inc., herein called AGC, theGeneral Counsel of the National Labor RelationsBoard, by the Regional Director for Region 19,issued a complaint on August 30, 1974, alleging thatInternationalUnion of Operating Engineers, LocalNo. 701, AFL-CIO, herein called Respondent, hasentered into, given effect to, and has attempted toenforce an agreement in violation of Section 8(e) ofthe Act. Copies of the charge, complaint, and noticeof hearing before an Administrative Law Judge wereduly served on the parties to this proceeding.On September 5, 1974, Respondent filed its answeradmitting various allegationsof the complaint butdenying that the agreement violated Section 8(e) ofthe Act.On September 25, 1974, counsel for the GeneralCounsel filed directly with the Board a Motion forSummary Judgment. On October 15, 1974, the Boardissued an order transferring the proceeding to theBoard and a Notice To Show Cause why the GeneralCounsel's Motion for Summary Judgment should notbe granted. Respondent thereafter filed a response toNotice To Show Cause.Pursuant to the provisions of Section 3(b) of theNationalLaborRelationsAct, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makesthe following:Ruling on the Motionfor SummaryJudgmentRespondent, which entered into a collective-bar-gaining agreementwithAGCon orabout July 1,1973, isgiving effect to the following provisionstherein and since February14, 1974,has attemptedto enforce them:ARTICLE XIXWARRANTY233Section 1. Employees covered by this Agreementshall be used on all maintenance, servicing andrepair work except that machinery covered by amanufacturer's written guarantee is not subject tothisAgreement under the following conditions:(a)No warranty shall run for a period of morethan 1000 meter or working hours.(b)The term "equipment" or "machinery"means a complete unit such as a shovel, crane,tractor, scraper, compressor, etc., and does notinclude component assemblies such as motors,transmissions, etc., which are installed in equip-ment. The intent of this paragraph is to stop thepractice of chain warranties.(c) Equipment which is rented, leased, or is ona rental purchase contract, in which ownershipresides in the dealer, shall be considered to belongto the contractor for the purpose of this Article.(d)On used equipment, a dealer's warrantyshall not exceed 300 hours.(e)Warranty mechanics shall supervise suchwork at or near the jobsite and use the tools of thetrade, assisted on all work by employees coveredby the terms and conditions of this Agreement.Warranty Mechanics shall not work at a ratiogreater than two Warranty Mechanics for eachContractor Mechanic.Section 2. It is expressly understood and agreed toby all parties hereto, that when the contractor'sequipment is repaired (work other than warrantywork) at or near a jobsite by a manufacturer,equipment dealer or individual, the contractorshallbe required to see that the terms andconditions of this Agreement are complied with.The Employers shall not use any method ormeans to circumvent the intent of this Article.Section 3. If the Employer violates the above itwill not be a violation of this Agreement for theUnion to refuse to operate such equipment untilan arrangement has been reached with the Union.In its answer to the complaint and in its response tothe Notice To Show Cause, Respondent raises threecontentions. Respondent argues that article XIX iswithin the proviso to Section 8(e) of the Act as thereis nothing in the contract language which dictates itsapplication to offsite work. Secondly, Respondentassertsthat articleXIX is addressed to the laborrelationsof the contracting employer and hisemployees and thus is primary and beyond the216 NLRB No. 45 234DECISIONSOF NATIONALLABOR RELATIONS BOARDproscription of Section 8(e) of the Act. Finally,Respondent contends that the Board should defer toarbitration under theCollyerdoctrine.' In this regardtheRespondent states that it filed a grievancecharging an AGC contractor with violation of articleXIX. The matter proceeded to arbitration and thearbitrator declined to pass on the legality of articleXIX because of the pending 8(e) charge.With regard to the Respondent's first contention,theBoard inInternationalUnion of OperatingEngineers,Local Union No. 12 (Acco ConstructionEquipment, Inc.,HawthorneMachineryCo.),204NLRB 742 (1973), held that a similar warranty clauseviolated Section 8(e) of the Act because the workinvolved was not "work to be done at the site of theconstruction." Since theclauseherein purports tocover repair work "near a jobsite," this clause likethe one inHawthorne, supra,involves in part offsitework.As to Respondent's second contention, since articleXIX contains a union-signatory clause which prohib-its employers from contracting out work to employ-ers who do not have a contract with Respondent, it isclearly concerned primarily with the regulation of thelaborpoliciesof other employers and not thepreservation of unit work. Accordingly, article XIXhas an unlawful secondary thrust proscribed bySection 8(e) of the Act.2Respondent's affirmative defense that the Boardmust defer to grievance and arbitration proceduresmust also fail. Deferral is not appropriate in a disputewhere the contract provisions governing the disputeare as here unlawful on their face or by their expressterms call for a result inconsistent with Board policyunder the Act.3We conclude from the pleadings that Respondentraisesno issues of fact or law requiring a hearing inthis proceeding. For the reasons set forth above, wedecline to defer to the grievance and arbitrationprovisionsof the collective-bargaining agreementand find that article XIX and Respondent's efforts toenforce its provisions are violative of Section 8(e) ofthe Act. Accordingly, we hereby grant the Motionfor Summary Judgment.On the basis of the entire record, the Board makesthe following:FINDINGS OF FACTI.JURISDICTIONAGC is anassociation of employers engaged in alltypes of construction work throughout the entireState of Oregon and five counties in the southwesternICollyer Insulated Wire, A Guy and Western Systems Co,192 NLRB 837(1971).2Hawthorne Machinery,supra.portions of the State of Washington. During the pastyear, the employer-members of AGC, in the courseand conduct of theirbusiness,annually purchasedgoods,materials, and supplies valued in excess of$50,000,which were shipped to said employer-members directly from States of the United Statesotherthan the Statesof Oregon and Washington.We find on the basis of the foregoing that AGC isan employer withinthemeaningof Section 2(2) oftheAct, andisengaged in commercewithin themeaning of Section 2(6) and (7) of the Act, and thatitwill effectuate the policies of the Act to assertjurisdictionherein.II.THE LABOR ORGANIZATION INVOLVEDRespondent,InternationalUnion of OperatingEngineers,Local Union No. 701, AFL-CIO, is alabor organizationwithin themeaning ofSection 2(5)of the Act.III.THE UNFAIR LABOR PRACTICESFor the reasons given by the General Counsel, wefind that article XIX and Respondent's efforts toenforce its provisions are violative of Section 8(e) ofthe Act.IV.THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent occurring in connec-tion with the operations of AGC described in sectionI,above, havea close,intimate,and substantialrelationship to trade, traffic, and commerce amongthe several States and tend to lead to labor disputesburdening and obstructing commerce and the freeflow of commerce.CONCLUSIONS OF LAW1.InternationalUnion of Operating Engineers,Local No. 701, AFL-CIO, is a labor organizationwithin the meaning of Section 2(5) of the Act.2.The employer-members of the AssociatedGeneral Contractors of America, Inc., including theCharging Party, are employers within the meaning ofSection 2(2) of the Act, and areengaged ina businessaffecting commerce within the meaning of Section2(6) and (7) of the Act.3.By entering into,maintaining,giving effect to,or attempting to enforce the provisions of article XIXof the collective-bargaining agreementwith Associat-ed General Contractors of America, Inc., Respond-ent is engagingin and hasengagedin unfair labor3However,we do not rely onSheetMetalWorkers'InternationalAssociation,Local Union No. 17, AFL-CIO (GeorgeKochSons, Inc),199NLRB 166 (1972),which is cited by the General Counsel. INTERNATIONALUNIONOF OPERATING ENGINEERS,LOC. 701235practices within the meaning of Section 8(e) of theAct.4.The aforesaid unfair labor practices affectcommerce within the meaning of Section2(6) and (7)of the Act.THE REMEDYHaving found that Respondent has engaged in andis engaging in unfair labor practices,we shall orderthat it cease and desist therefrom.ORDERPursuantto Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoard hereby orders that the Respondent,InternationalUnion of Operating Engineers, LocalNo. 701, AFL-CIO,itsofficers,agents,and repre-sentatives, shall:1.Ceaseand desistfrom entering into,maintain-ing, enforcing,or giving effect to article XIX of itscurrent June 1, 1973-May 31, 1976, collective-bar-gaining agreementwith Oregon-Columbia Chapter,the Associated General Contractors of America, Inc.,whereby it and its employer-members agreeto ceaseand refrain from handling,using, selling, transport-ing, or otherwise dealing inthe products of otheremployersand agreeto cease doing business withany other person withinthe meaningof Section 8(e)of the Act.2.Take the following affirmative action:(a)PostatRespondent Union's business officesand meetinghalls,copies of the attached noticemarked"Appendix."4 Copies of said notice, onforms provided by the Regional Director for Region19, after being duly signed by Respondent's repre-sentative,shall be posted by Respondent immediate-ly upon receipt thereof, and be maintained by it for60 consecutive days thereafter, in conspicuousplaces, including all places where notices to membersand employees are customarily posted. Reasonablesteps shallbe taken by Respondent to insure thatsaid noticesare not altered, defaced, or covered byany othermaterial.(b) Sign and mailto the Regional Director forRegion 19,sufficientcopies of the notice, on formsprovided by him, for posting at the premises of theCharging Party, if willing.(c)Notify the Regional Director for Region 19, inwriting,within 20 days from the date of this Order,what steps have been taken to comply herewith.ACTING CHAIRMAN FANNING, concurring in part anddissenting in part:Iconcur in my colleagues' refusal to defer toarbitration in this case.5 However, for reasons setforth in my dissent inHawthorne Machinery, supra, Iwould find that the provisions of article XIX of thecontract between the Respondent Union and theAssociation are perfectly legal as they are protectedby the proviso to Section 8(e). I would therefore denytheMotion for Summary Judgment and dismiss thecomplaint.4 In the event that thisOrder is enforced by a Judgment of a UnitedStatesCourt of Appeals, the wordsin thenoticereading"Postedby Orderof the NationalLaborRelations Board"shall read"Posted Pursuant to aJudgment of the UnitedStates Court of Appeals Enforcing an Order of theNational Labor Relations Board."SSee my dissenting opinionsinCollyer, supra,andsubsequent cases.APPENDIXNOTICE TO MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT enter into, maintain, enforce, orgive effect to article XIX of the June 1, 1973-May31, 1976, collective-bargaining agreement with theOregon-Columbia Chapter, the Associated Gen-eral Contractors of America, Inc., whereby it andits employer-members agree to cease and refrainfrom handling, using, selling, transporting, orotherwisedealing in the products of otheremployers and agree to cease doing business withany other person within the meaning of Section8(e) of the Act.INTERNATIONAL UNIONOF OPERATINGENGINEERS,LOCAL No.701,AFL-CIO